                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9        NORTHWEST ENVIRONMENTAL                         CASE NO. C16-1866-JCC
          ADVOCATES,
10                                                        MINUTE ORDER
11                            Plaintiff,
               v.
12
          THE U.S. DEPARTMENT OF COMMERCE,
13        et al.,
14                            Defendants.
15

16            The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18            This matter comes before the Court on the parties’ stipulated motion to amend the
19   scheduling order (Dkt. No. 131). Before the Court can consider the order, Plaintiff’s attorney(s)
20   need to sign the stipulated motion. The motion has Plaintiff’s attorney’s signature block, but no
21   signature. (See Dkt. No. 131 at 4.) The parties are directed to SUBMIT an amended stipulated
22   motion with all necessary signatures.
23   //
24   //
25   //
26   //

     MINUTE ORDER
     C16-1866-JCC
     PAGE - 1
 1        DATED this 16th day of November 2018.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Tomas Hernandez
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1866-JCC
     PAGE - 2
